Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 09/30/2020.
Claims 1-10 are pending.
Specification
The disclosure is objected to because of the following informalities: The MPEP, 37 CFR 1.52 (b)(6) stated, 
“(6) Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered.”
Appropriate correction is required. The substitution of the specification for being in accordance to MPEP, 37 CFR 1.52 (b)(6) could be suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claims 1-10:  The limitation "the analysis result " in “a program analysis unit that analyzes the plurality of programs; a simulation unit that simulates an operation of the industrial machine in accordance with the analysis result by the program analysis unit;” in claim 1 of the device claims 1-8, in claim 9, and in claim 10. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are mere information in the form of data of computer programming per se.
As per claims 1-8:
-Claim 1 recites a device, “A programing support device for an industrial machine that executes a plurality of programs having a call relationship and performs a specific operation, the programing support device”: The device is a term that covers programming tool or programing application where programming tool or application is of the form of data. 
The device comprises only “units” such as program analysis unit, simulation unit,…, a programming support data creation unit. 
These units encompass programming entities or code snippets because they describe the computer tasks only.
Thus, the device as of claim encompasses a computer programming per se, and it does not fall within at least one of the four categories of patent eligible subject matter. Therefore, the claim is ineligible under 35 USC 101. 
-Claims 2-8 are depending on claim 1. The claims also comprise “units” and thus computer programming. The claims fails to be statutory requirement of 35 USC 101.
As per claim 9: Claim 9 is direct to a programming support system and the claim comprises only units, therefore the claim encompasses computer programming per se. Claim is ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al., US Patent No. US 9,360,861 B2.
As per Claim 1: Hahn discloses, 
1. A programing support device for an industrial machine that executes a plurality of programs having a call relationship and performs a specific operation, the programing support device, comprising:
a program analysis unit that analyzes the plurality of programs;
(See Col. 1, the term CNC, especially, A CNC part program consists of any number of sentences
describing step by step the overall working sequence”)
a simulation unit that simulates an operation of the industrial machine in accordance with the analysis result by the program analysis unit;
(See FIG 7, #725, PLC Sequence simulation means, and texts in col 13 start line 54 to col. 14, line 41) 
a call relationship determination unit that determines a call relationship of programs being simulated;
(col. 1, 35-39)
a call time determination unit that determines a call time of programs being simulated; and
(See FIG. 12, #1205, and Col. 14, lines 1-7, especially, “the measuring unit measuring the period of time between the occurrence of the initial state and the occurrence of the end state for each PLC control datum of the sequence”)  
a programing support data creation unit that creates programing support data in which the call relationship of the programs determined by the call relationship determination unit and the call time of the programs determined by the call time determination unit are associated.
(FIG. 7, all of #702 to # 709 and #710)

As per Claim 2: Regarding,
2. The programing support device according to claim 1, comprising:
an execution time calculation unit that calculates an execution time of programs executed in the simulation (FIG 12, #1024 and # 1025),  wherein the programing support data creation unit records the call relationship of the programs, the call time of the programs, and the execution time of the programs in association with one another (FIG 7, and FIG 12 #1026).

As per Claim 9: The recites a system that has the similar units as of claim 1. The rejection of claim has the same rationale as addressed in claim 1 above.

As per Claim 10: The recites a method corresponding to the unit performing as of claim 1. The rejection of claim has the same rationale as addressed in claim 1 above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al., US Patent No. US 9,360,861 B2.
As per Claim 4: Regarding,
4. The programing support device according to claim 1, comprising:
a programing support screen display processing unit that,
on the basis of the programing support data,
along a time axis, displays a programing support screen that indicates the call relationship of the programs and the call time of the programs.
See Col., 6 lines 40-48, in storage means having kinematics, the times execution of specific sequences. And it should be noted that the set of sequence execution to simulate a specific task of workpiece. In Fig 14, at the bottom display, it shows the start and end of time execution, and see col. 9, lines 30-51, include visualization means of time periods of workpiece simulation or in real-time. Hahn shows display time execution with relations in the workpiece and with kinematic data, or real-time, but 
Hahn does not mention, along a time axis. 
The deficit is only common math expression shown in display coordinate to express the timeline of an action, and thus,
It would be obvious to an ordinary of skills in the art before the effective filing to include the time axis to the data time of Hahn for modifying an equivalence.

As per Claim 7: Regarding,
7. The programing support device according to claim 4, comprising:
a call program display unit that accepts a selection for a call relationship of programs displayed on the programing support screen and displays programs associated with a selected call relationship; and
a program edit unit that accepts editing of the displayed programs.
(For incorporating the limitation recited in claim 4, see further in Hahn, Fig. 6 having CNC sequence displayed in the left screen,  and see col. 6, lines 4-28, in Input means, allows user to select sequences as to input)
As per Claim 5: Regarding,
5. The programing support device according to claim 2, comprising:
a programing support screen display processing unit that,
on the basis of the programing support data,
along a time axis, displays a programing support screen that indicates the call relationship of the programs, the call time of the programs, and the execution time of the programs.

Hahn does not mention, along a time axis. 
The deficit is only common math expression shown in display coordinate to express the timeline of an action, and thus,
It would be obvious to an ordinary of skills in the art before the effective filing to include the time axis to the data time of Hahn for modifying an equivalence.



Claims 3, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al., US Patent No. US 9,360,861 B2, in view of Siemens, “Sinumerik 808D Programming and Operating Procedures for Turning”, 2013, Training manual, Siemens AG, 118 pages.
As per Claim 3: Regarding,
3. The programing support device according to claim 1, wherein the program analysis unit includes a comment extraction unit that extracts a comment described in the programs,
(In light of the specification, extraction comment as the description task of the simulation, such as Drilling, Boring, etc., in the program, Reference include “filter means”, col. 7, 35-42,
“ Preferably, the interface for the communication between the CNC control means and the overall simulation means comprises a filter means which filters the amount of the CNC data delivered by the CNC control means to the interface so that the overall simulation means obtains only a partial amount from the amount of the CNC data delivered by the CNC control means.”

In col. 8, lines 35-48, “a filter means which filters the amount of the PLC data delivered by the PLC sequence simulation means”. 
Thus filter means function to extract sequences show that it contain only a partial data.
And see Col. 1. Lines 20-48, CNC Part Program, shows each part describing step by step the overall working sequence, and if the intention of the CNC to a workpiece: it covers sequences of 
Drilling, Boring, tapping, etc.
and
the programing support data creation unit records the call relationship of the programs, the call time of the programs, and a comment extracted from each program in association with one another.
(See col. 6, line 9-48, referred to “storage means” store various data)

Hahn does not explicitly shows comment extraction unit, 
Siemens shows a comment extraction unit (p. 113), a display, that groups the meaning of sequences, as a list meaning of function, CNC commands requires workpiece (See in p. 41).
It would be obvious to an ordinary of skills before the effective filing of the Application to include the comment extraction unit as of Siemens to the simulation device of Hahn because comment extraction is only for conforming to the programming support standard.

As per Claim 6: Regarding,
6. The programing support device according to claim 3, comprising:
a programing support screen display processing unit that, on the basis of the programing support data, along a time axis, displays the call relationship of the programs, the call time of the programs, and some or all of comments extracted from each program.
See Hahn, col. 6, line 9-48, referred to “storage means” store various data and in view of showing display the meaning of CNC command listing for calling in the execution of workpiece in Siemens,
Both Hahn and Siemens shows display time execution with relations in the workpiece. As for Hahn, it is in kinematic data, or real-time, and Siemens shows in displays with running time counter (See Siemens p. 68), But 
Hahn and Siemens do not mention, along a time axis. 
The deficit is only common math expression shown in display coordinate to express the timeline of an action, and thus,
It would be obvious to an ordinary of skills in the art before the effective filing to include the time axis to the data time of Hahn and Siemens for an equivalence.

As per Claim 8: Regarding,
8. The programing support device according to claim 4, comprising:
a selection program display unit that accepts a selection for programs displayed on the programing support screen and displays selected programs; and
a program edit unit that accepts editing of the displayed programs.
Being incorporated with the limitation in claim 4, Hahn further discloses a selection means, see Fig. 6 having CNC sequence displayed in the left screen, and see col. 6, lines 4-28, in Input means, allows user to select sequences as to input, but
Hahn does not mentions program edit unit. 
Siemens discloses program edit unit (P. 41)
It would be obvious to an ordinary of skills in the art before the effective filing of the application to include the editor means of Siemens as the standard of and simulation unit with the simulator of Hahn for conforming to the standard.


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
December 31, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191